Title: From Thomas Jefferson to James Mease, 30 October 1825
From: Jefferson, Thomas
To: Mease, James


                        Dear Sir
                        
                            Monticello
                            Oct. 30.
                        
                    Your letter of Sep. 8. enquiring after the house and room in which the Declaration of independance was written has excited my curiosity to know whether my recollections were such as to enable you to find out the house. a line on the subject will oblige Dr Siryour humble servt
                        Th: Jefferson
                    